Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The Attorney-General has advised this Court that the determination under review has been administratively reversed and will be expunged from petitioner’s records; he therefore requests that this proceeding be dismissed as moot. Because petitioner has received all the relief to which he is entitled (see, Matter of Taylor v Kennedy, 159 AD2d 827; Matter of *988Sabo v Racette, 124 AD2d 920; Matter of Johnson v Smith, 112 AD2d 50, affd 66 NY2d 697), we find the matter to be moot (see, Matter of Martin v Henderson, 159 AD2d 867; Matter of Wong v Coughlin, 150 AD2d 832).
Weiss, P. J., Levine, Crew III, Casey and Harvey, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.